SKELTON, Senior Judge,
specially concurring:
I concur with the result reached in the opinion in this case because, among other reasons, I basically disapprove of the discharge or suspension of a Government employee where the employee has not been granted an evidentiary hearing with the rights of confrontation and cross-examination of witnesses. See my dissenting opinion in McGlasson v. United States, 184 Ct.Cl. 542, 397 F.2d 303 (1968), in which Judge Durfee joined, and my concurring opinion in Scroggins v. United States, 184 Ct.Cl. 530, 397 F.2d 295 (1968), in which Judges Durfee and Collins joined.1
I agree with the Supreme Court decision in Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970), that a meaningful hearing must be granted, at some stage of the proceedings, to a plaintiff whose property rights are involved. That was not done in this case.
It may be that the agency was justified in suspending the appellant for 30 days. Whether or not this is so will now be determined in a meaningful hearing held in the district court. Consequently, it would be inappropriate for us to express an opinion on the merits of the case.

. Immediately after the issuance of these opinions, the Civil Service Commission promulgated new disability retirement regulations, effective July 1, 1968, which provided for hearings in disability retirement cases. See: 33 F.Reg. 7715-17 (May 25, 1968). Hearings were not granted in such cases prior to the issuance of these new regulations.